Case 2:21-cv-00678-JS-AYS Document 72 Filed 06/02/21 Page 1 of 1 PageID #: 1238


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




 In re HAIN CELESTIAL HEAVY METAL                       Case No. 2-21-cv-00678-JS-AYS
 BABY FOOD LITIGATION
 All Actions                                            NOTICE OF APPEARANCE




                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Stephen R. Basser hereby appears on behalf of

plaintiff Lee Boyd. This notice is for all purposes, including receiving ECF alerts from the

U.S. District Court.

Dated: June 2, 2021                                 Respectfully submitted,



                                                     /s/ Stephen R. Basser
                                                     Stephen R. Basser (Admitted pro hac vice)
                                                     Barrack, Rodos & Bacine
                                                     600 W Broadway, Suite 900
                                                     San Diego, California 9101
                                                     Tel: (619) 230-0800
                                                     Fax: (619) 230-1874
                                                     sbasser@barrack.com

                                                     Counsel for Plaintiff Lee Boyd




                                                1
